Citation Nr: 1446821	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative changes at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1986, October 2001 to November 2002, and from June 2003 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In pertinent part, the RO granted service connection for radiculopathy of the left lower extremity, due to service-connected degenerative changes at L4-5 and L5-S1, and assigned a corresponding 10 percent evaluation, effective from November 2005.  

The Veteran was afforded a videoconference hearing before the Board in August 2012.  A transcript of that proceeding is of record.

In January 2013, the Board denied the claim now on appeal.  The Veteran appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court vacated the January 2013 Board decision, to the extent that it denied an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative changes at L4-5 and L5-S1, and remanded the matter to the Board for development consistent with the parties' October 2013 Joint Motion for Partial Remand (Joint Motion).  


FINDINGS OF FACT

1.  For the period from November 9, 2005, to May 8, 2011, the Veteran's service-connected left lower extremity radiculopathy did not result in more than mild paralysis of the sciatic nerve.  




2.  For the period from May 9, 2011, the level of disability associated with the Veteran's service-connected left lower extremity radiculopathy more nearly approximates that of moderate paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  For the initial rating period before May 9, 2011, the criteria for the assignment of a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2013).

2.  For the staged rating period beginning May 9, 2011, the criteria for the assignment of a 20 percent initial disability rating for left low ever extremity radiculopathy, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is appealing the initial rating assignment as to his service-connected left lower extremity radiculopathy.  No duty to notify arises from a notice of disagreement.  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104 and 7105 (West 2002).  In this case, the notice obligations set forth in §§ 5104 and 7105 were met when the RO issued a July 2008 Statement of the Case (SOC).  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in §§ 5104 and 7105 of the statute.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

In addition, the Veteran was afforded VA examinations (fee-basis) with respect to the matter on appeal in March 2006 and May and October 2011.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations here are adequate, in that they included sufficient medical findings relating the applicable rating criteria.  There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left leg scar residuals since he was last examined in October 2011.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the initial rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

Factual Background, Laws and Regulations, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Consistent with the finding in Fenderson v. West, 12 Vet. App. 119 (1999), in deciding this appeal the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Id. at 126 (holding that, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran essentially contends that an initial disability rating in excess of 10 percent should be assigned for his service-connected left lower extremity radiculopathy.

VA examination in March 2006 showed motor and sensory function of the left lower extremity to be within normal limits, with two plus reflexes at the knee and ankle.  He complained the symptoms affected his ability to walk upright and normally.  He also complained of daily back spasms which radiated down his left leg causing a numbing pain in his left foot.  He described the pain as "burning in nature."  Some pain in the posterior left thigh with straight leg raising was present, but not beyond the knee.  The pertinent diagnosis was of no radiculopathy, with equivocal left sciatica; only subjective complaints of pain were noted.

The Veteran also received emergency room treatment in 2005 and 2006 for symptoms including sciatica, and complaints of numbness in the toes.  

Service connection was established for left lower extremity radiculopathy in the August 2006 rating decision on appeal and a 10 percent disability rating was assigned, effective November 9, 2005.  The RO utilized Diagnostic Code 8520.  See 38 C.F.R. § 4.124a.  

The report of a February 2009 private examination shows that the Veteran reported worsening spasms.  The Veteran could straight leg raise and heel and toe walk.  An April 2009 private examination report shows that deep tendon reflexes were symmetrically decreased in the knee and ankle without muscle loss.  

On VA examination, conducted on May 9, 2011, clinical findings revealed left sciatic nerve involvement, with a subjective complaint of pain and the lone objective manifestation of decreased sensation of the left leg indicating neuritis.  The Veteran walked with an antalgic gait.  The gait was attributed to hip and lower back pain.  No left foot drop was demonstrated or diagnosed; an antalgic gait was attributed by the Veteran to hip and low back pain.

On a VA examination in October 2011, the Veteran complained of leg spasm, paresthesia, and intermittent numbness, but clinical evaluation showed two plus knee and ankle jerks, without pathologic reflexes and there were normal cutaneous reflexes.  He also described pain from sciatica as "severe."  His gait was normal, no atrophy was present, and there were no reported sensory deficits.  Radiating back pain was noted, but the neurological evaluation was described as "normal."

At his August 2012 hearing, the Veteran testified that pain associated with his instantly-claimed disorder was sometimes "excruciating" and "debilitating."  He added that the pain was at times so severe he had fallen on the floor, and required emergency room care.  

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id ; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson, at 126.  See also Hart.

In this instance, service connection for radiculopathy of the left lower extremity, in association with degenerative changes at L4-5 and L5-S1, was granted by RO action in August 2006.  At that time, a 10 percent rating was assigned therefore under Diagnostic Code 8520, effective from November 9, 2005.  Thus, the question presented by this appeal is whether an initial rating in excess of 10 percent is for assignment of left leg radiculopathy from November 9, 2005, to the present. 

Under Diagnostic Code 8520, which sets forth the rating criteria for sciatic nerve disorders, a veteran will receive ratings of 10, 20, 40 or 60 percent for mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis from this nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A maximum 80 percent evaluation will be awarded for complete paralysis of the sciatic nerve manifested by the foot dangling and dropping, no active movement possible of muscles below the knees, and flexion of the knee weakened or (very rarely) lost.  Id.

The term incomplete paralysis with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, and when there is bilateral involvement, the VA adjudicator should combine the ratings for the peripheral nerves, with application of the bilateral factor.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123 (2013).  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2013).  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2013).

Here, the evidence of record, since the inception of the Veteran's claim, failed to show before May 9, 2011, clinical findings reflective of more than mild impairment as set out in Diagnostic Code 8520.  As above noted, in March 2006 motor and sensory function of the left lower extremity was within normal limits, with two plus reflexes at the knee and ankle.  The Veteran at that time walked upright and normally.  The diagnosis was of no radiculopathy, with equivocal left sciatica; only subjective complaints of pain were noted.  While he complained of sciatica symptoms in 2005 and complained in 2006 for symptoms including sciatica and complaints of numbness in the toes, he could straight leg raise and heel and toe walk in February 2009.  He was found to have diminished deep tendon reflexes in April 2009, but there was no muscle loss, and he had normal gait and normal heel/toe walking.  The Board concludes that these limited findings are consistent with an assessment of no more than mild impairment; thus a rating in excess before May 9, 2011, is not here warranted.  See Diagnostic Code 8520.  

The Board finds, however, that from May 9, 2011, that the evidence more nearly approximates a finding of moderate impairment per Diagnostic Code 8520.  As discussed above, in the course of a May 9, 2011, VA examination clinical findings revealed left sciatic nerve involvement, with a subjective complaint of pain and the lone objective manifestation of decreased sensation of the left leg indicating neuritis.  The Veteran walked with an antalgic gait.  The gait was attributed to hip and lower back pain.  No left foot drop was demonstrated or diagnosed.

Also, on VA examination in October 2011, the Veteran complained of leg spasm, paresthesia, and intermittent numbness, but clinical evaluation showed two plus knee and ankle jerks, without pathologic reflexes and there were normal cutaneous reflexes.  While his gait was normal, he described pain from sciatica as "severe."  
Also, and of note, at his August 2012 hearing, the Veteran testified that pain was sometimes "excruciating" and "debilitating."  He added that the pain was at times so severe he had fallen on the floor, and required emergency room care.  

While a 20 percent rating from May 9, 2011, is shown to be warranted, a higher rating is not.  The above-cited and discussed evidence for this period of time does not suggest that the severity brought about by the instant service-connected disability is moderately severe so as to warrant a 30 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This conclusion is supported by the fact that the neurological examination at that time showed that many of the findings remained normal.  In this regard, while he had decreased sensory exam to pinprick, it was specifically noted that motor function was within normal limits, and left lower extremity knee and ankle jerks were 2+ which is normal.  The lower extremity had no signs of pathologic reflexes.  While the disorder precluded prolonged walking, sitting or standing, as well as heavy lifting and repetitive bending over, the Board is of the opinion that such restrictions are consistent with moderate level of disability.  Similarly, on examination in October 2011 it was noted that his walking was steady.  Examination of the lumbar spine revealed no sensory deficits from L1-l5.  There were no signs of lumbar intervertebral disc syndrome.  

For the reasons just discussed, the Board finds that the evidence shows that for the period before May 9, 2011, a rating in excess of 10 percent was not warranted, and from March 9, 2011, a rating of 20 percent, but no higher, for the Veteran's service-connected left lower extremity radiculopathy.

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates, for the periods discussed, the severity and symptomatology of the Veteran's service-connected disability now on appeal.  The Veteran's left lower extremity radiculopathy is shown to be essentially manifested be some radiating pain and an antalgic gait.  As discussed above, there is a higher rating available under the applicable diagnostic codes, but the Veteran's service-connected disability now being evaluated is not productive of the manifestations that would warrant the respective higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

For the period before May 9, 2011, an initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.  

From May 9, 2011, a 20 percent staged disability rating, but no higher, for the service-connected left lower extremity radiculopathy is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


